Title: To George Washington from Battaile Muse, 16 February 1789
From: Muse, Battaile
To: Washington, George



Honorable Sir,
February 16th 1789

Since I wrote To you by Magor George Washington—I have Sent Expresly To Every Tenant under me altho they all had been Called on the First of January yet they have not Provided Payment at this Time.
I have received only £17.3 9—I have not the Least Expectation of receiveing any money until april and then but Little Considering the Ballance due I have several replivey Bonds been due last fall—the Bad Execution of the Law Prevented my Puting the Bonds in Force also I expected the People would Pay

Sooner than I could recover it by Law—I Shall do Every thing in my Power to Collect the rents—I am Sir your Very Hble Servant

Battaile Muse


  I inclose a Bill on Mr Wales for £20 which I expect He will discharge.

